DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-3, 5-7, 9-11, 13-15 (Instant Application 17/303,271) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, 8-9, 11-12, 14-15, 16-18, 20) of U.S. Patent No. 11,109,448.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited U.S. Patent obvious versions of the instant claims.

Instant Application 17/303,271
U.S. Patent No. 11,109,448
1. A method performed by a terminal in a communication system, the method comprising: receiving, from a base station, a configuration for a discovery burst transmission window; and receiving, from the base station via a shared spectrum, at least one synchronization signal/physical broadcast channel (SS/PBCH) block in at least one discovery burst transmission window configured with a periodicity, wherein SS/PBCH blocks corresponding to a same SS/PBCH block index are quasi co-located (QCLed), and wherein the SS/PBCH block index is determined based on (i) an index of a demodulation reference signal (DMRS) sequence transmitted in a PBCH of a corresponding SS/PBCH block and (ii) a maximum number of transmitted SS/PBCH blocks in one discovery burst transmission window.

15. A method of a user equipment (UE) in a wireless communication system supporting a shared spectrum channel access, the method comprising: determining a set of discovery signal and channel (DSCH) transmission windows based on a window periodicity, a window duration, and a window offset; determining a first set of synchronization signals and physical broadcast channel (SS/PBCH) blocks within a DSCH transmission window of the set of DSCH transmission windows, wherein the first set of SS/PBCH blocks is quasi-co-located (QCLed); determining a second set of SS/PBCH blocks across at least two DSCH transmission windows, the at least two DSCH transmission windows being different DSCH windows of the set of DSCH transmission windows, wherein the second set of SS/PBCH blocks is QCLed; and receiving, from a base station (BS) over a downlink channel supporting the shared spectrum channel access, at least one SS/PBCH block that is located in the first set of SS/PBCH blocks or the second set of SS/PBCH blocks based on QCL information of the first set of SS/PBCH blocks or the second set of SS/PBCH blocks within the DSCH transmission window of the determined set of DSCH transmission windows.
18. The method of claim 15, further comprising receiving the at least one SS/PBCH block based on candidate SS/PBCH block locations within the DSCH transmission window of the set of DSCH transmission windows, wherein a number of the candidate SS/PBCH block locations within the DSCH transmission window of the set of DSCH transmission windows is determined based on a sub-carrier spacing (SCS) of the at least one SS/PBCH block; and a maximum number of the candidate SS/PBCH block locations within the DSCH transmission window of the set of DSCH transmission windows is determined a 20 for the SCS of the at least one SS/PBCH block as 30 kHz, and a 10 for the SCS of the at least one SS/PBCH block as 15 kHz.
20. The method of claim 15, wherein: the first set of SS/PBCH blocks is determined to be QCLed, if first SS/PBCH blocks in the first set of SS/PBCH blocks include a same value of (I mod K); and the second set of SS/PBCH blocks are determined to be QCLed, if second SS/PBCH blocks in the second set of SS/PBCH blocks include a same value of (I mod K) where I is an index of DMRS sequence associated with PBCH of the first SS/PBCH blocks or the second SS/PBCH blocks, and K is determined as one from {1, 2, 4, 8} based on a combination of a first field of subCarrierSpacingCommon and a least significant bit (LSB) of a second field ssb-SubcarrierOffset, wherein the first field and second field being included in a master information block (MIB) of the first and second set of SS/PBCH blocks.

2. The method of claim 1, wherein the discovery burst transmission window starts from a first symbol of a first slot in a half-frame.

17. The method of claim 15, further comprising determining the window duration for the DSCH transmission window of the set of the DSCH transmission windows, the window duration being configured from {0.5, 1, 2, 3, 4, 5} milliseconds, and determining the window offset for the DSCH transmission window of the set of DSCH transmission windows, the window offset being fixed, and the DSCH transmission window of the set of DSCH transmission windows starts from a boundary of half frame.

3. The method of claim 1, wherein the periodicity of the discovery burst transmission window is determined based on a configured periodicity for the at least one SS/PBCH block.

16. The method of claim 15, further comprising: determining the window periodicity for the DSCH transmission window of the set of the DSCH transmission windows as a periodicity of the at least one SS/PBCH block in the DSCH transmission window; and not receiving the at least one SS/PBCH block outside the determined set of DSCH transmission windows.



5. A method performed by a base station in a communication system, the method comprising: transmitting, to a terminal, a configuration for a discovery burst transmission window; and transmitting, based on a channel access procedure performed by the base station, to the terminal via a shared spectrum, at least one synchronization signal/physical broadcast channel (SS/PBCH) block in at least one discovery burst transmission window configured with a periodicity, wherein SS/PBCH blocks corresponding to a same SS/PBCH block index are quasi co-located (QCLed), and wherein the SS/PBCH block index is determined based on (i) an index of a demodulation reference signal (DMRS) sequence transmitted in a PBCH of a corresponding SS/PBCH block and (ii) a maximum number of transmitted SS/PBCH blocks in one discovery burst transmission window.

8. A base station (BS) in a wireless communication system supporting a shared spectrum channel access, the BS comprising: at least one transceiver configured to transmit, to a user equipment (UE) over a downlink channel supporting a shared spectrum channel access, at least one SS/PBCH block that is located in a first set of SS/PBCH blocks or a second set of SS/PBCH blocks within at least one discovery signal and channel (DSCH) transmission window of a set of DSCH transmission windows; and at least one processor operably connected to the at least one transceiver, the at least one processor configured to: determine the set of DSCH transmission windows based on a window periodicity, a window duration, and a window offset; determine the first set of SS/PBCH blocks within a DSCH transmission window of the set of DSCH transmission windows, wherein the first set of SS/PBCH blocks is quasi-co-located (QCLed); and determine the second set of SS/PBCH blocks across at least two DSCH transmission windows, the at least two DSCH transmission windows being different DSCH windows of the set of DSCH transmission windows, wherein the second set of SS/PBCH blocks is QCLed.
12. The BS of claim 8, wherein the at least one transceiver is further configured to transmit the at least one SS/PBCH block based on candidate SS/PBCH block locations within the DSCH transmission window of the set of DSCH transmission windows, and wherein: a number of the candidate SS/PBCH block locations within the DSCH transmission window of the set of DSCH transmission windows is determined based on a sub-carrier spacing (SCS) of the at least one SS/PBCH block; and a maximum number of the candidate SS/PBCH block locations within the DSCH transmission window of the set of DSCH transmission windows is determined a 20 for the SCS of the at least one SS/PBCH block as 30 kHz, and a 10 for the SCS of the at least one SS/PBCH block as 15 kHz.
14. The BS of claim 8, wherein: the first set of SS/PBCH blocks is determined to be QCLed, if first SS/PBCH blocks in the first set of SS/PBCH blocks include a same value of (I mod K); and the second set of SS/PBCH blocks are determined to be QCLed, if second SS/PBCH blocks in the second set of SS/PBCH blocks include a same value of (I mod K) where I is an index of DMRS sequence associated with PBCH of the first SS/PBCH blocks or the second SS/PBCH blocks, and K is determined as one from {1, 2, 4, 8} based on a combination of a first field of subCarrierSpacingCommon and a least significant bit (LSB) of a second field ssb-SubcarrierOffset, wherein the first field and second field being included in a master information block (MIB) of the first and second set of SS/PBCH blocks.

6. The method of claim 5, wherein the discovery burst transmission window starts from a first symbol of a first slot in a half-frame.

11. The BS of claim 8, wherein the window offset for the DSCH transmission window of the set of DSCH transmission windows is fixed, and the DSCH transmission window of the set of DSCH transmission windows starts from a boundary of half frame.

7. The method of claim 5, wherein the periodicity of the discovery burst transmission window is determined based on a configured periodicity for the at least one SS/PBCH block.

9. The BS of claim 8, wherein: the at least one processor is further configured to determine the window periodicity for the DSCH transmission window of the set of the DSCH transmission windows as a periodicity of the at least one SS/PBCH block in the DSCH transmission window; and the at least one transceiver does not transmit the at least one SS/PBCH block outside the set of DSCH transmission windows.

9. A terminal in a communication system, the terminal comprising: a controller; and a transceiver operably connected to the controller, the transceiver configured to: receive, from a base station, a configuration for a discovery burst transmission window; and receive, from the base station via a shared spectrum, at least one synchronization signal/physical broadcast channel (SS/PBCH) block in at least one discovery burst transmission window configured with a periodicity, wherein SS/PBCH blocks corresponding to a same SS/PBCH block index are quasi co-located (QCLed), and wherein the SS/PBCH block index is determined based on (i) an index of a demodulation reference signal (DMRS) sequence transmitted in a PBCH of a corresponding SS/PBCH block and (ii) a maximum number of transmitted SS/PBCH blocks in one discovery burst transmission window.

1. A user equipment (UE) in a wireless communication system supporting a shared spectrum channel access, the UE comprising: at least one processor configured to: determine a set of discovery signal and channel (DSCH) transmission windows based on a window periodicity, a window duration, and a window offset; determine a first set of synchronization signals and physical broadcast channel (SS/PBCH) blocks within a DSCH transmission window of the set of DSCH transmission windows, wherein the first set of SS/PBCH blocks is quasi-co-located (QCLed); and determine a second set of SS/PBCH blocks across at least two DSCH transmission windows, the at least two DSCH transmission windows being different DSCH windows of the set of DSCH transmission windows, wherein the second set of SS/PBCH blocks is QCLed; and at least one transceiver operably connected to the at least one processor, the at least one transceiver configured to receive, from a base station (BS) over a downlink channel supporting the shared spectrum channel access, at least one SS/PBCH block that is located in the first set of SS/PBCH blocks or the second set of SS/PBCH blocks based on QCL information of the first set of SS/PBCH blocks or the second set of SS/PBCH blocks within the DSCH transmission window of the determined set of DSCH transmission windows.
5. The UE of claim 1, wherein the at least one transceiver is further configured to receive the at least one SS/PBCH block based on candidate SS/PBCH block locations within the DSCH transmission window of the set of DSCH transmission windows, and wherein: a number of the candidate SS/PBCH block locations within the DSCH transmission window of the set of DSCH transmission windows is determined based on a sub-carrier spacing (SCS) of the at least one SS/PBCH block; and a maximum number of the candidate SS/PBCH block locations within the DSCH transmission window of the set of DSCH transmission windows is determined a 20 for the SCS of the at least one SS/PBCH block as 30 kHz, and a 10 for the SCS of the at least one SS/PBCH block as 15 kHz.

7. The UE of claim 1, wherein the first set of SS/PBCH blocks is determined to be QCLed, if first SS/PBCH blocks in the first set of SS/PBCH blocks include a same value of (I mod K); and the second set of SS/PBCH blocks are determined to be QCLed, if second SS/PBCH blocks in the second set of SS/PBCH blocks include a same value of (I mod K), where I is an index of DMRS sequence associated with PBCH of the first SS/PBCH blocks or the second SS/PBCH blocks, and K is determined as one from {1, 2, 4, 8} based on a combination of a first field of subCarrierSpacingCommon and a least significant bit (LSB) of a second field ssb-SubcarrierOffset, wherein the first field and second field being included in a master information block (MIB) of the first and second set of SS/PBCH blocks.

10. The terminal of claim 9, wherein the discovery burst transmission window starts from a first symbol of a first slot in a half-frame.

4. The UE of claim 1, wherein the window offset for the DSCH transmission window of the set of DSCH transmission windows is fixed, and the DSCH transmission window of the set of DSCH transmission windows starts from a boundary of half frame.

11. The terminal of claim 9, wherein the periodicity of the discovery burst transmission window is determined based on a configured periodicity for the at least one SS/PBCH block.

2. The UE of claim 1, wherein: the at least one processor is further configured to determine the window periodicity for the DSCH transmission window of the set of the DSCH transmission windows as a periodicity of the at least one SS/PBCH block in the DSCH transmission window; and the at least one transceiver does not receive the at least one SS/PBCH block outside the determined set of DSCH transmission windows.

13. A base station in a communication system, the base station comprising: a controller; and a transceiver operably connected to the controller, the transceiver configured to: transmit, to a terminal, a configuration for a discovery burst transmission window; and transmit, based on a channel access procedure performed by the base station, to the terminal via a shared spectrum, at least one synchronization signal/physical broadcast channel (SS/PBCH) block in at least one discovery burst transmission window configured with a periodicity; wherein SS/PBCH blocks corresponding to a same SS/PBCH block index are quasi co-located (QCLed), and wherein the SS/PBCH block index is determined based on (i) an index of a demodulation reference signal (DMRS) sequence transmitted in a PBCH of a corresponding SS/PBCH block and (ii) a maximum number of transmitted SS/PBCH blocks in one discovery burst transmission window.

8. A base station (BS) in a wireless communication system supporting a shared spectrum channel access, the BS comprising: at least one transceiver configured to transmit, to a user equipment (UE) over a downlink channel supporting a shared spectrum channel access, at least one SS/PBCH block that is located in a first set of SS/PBCH blocks or a second set of SS/PBCH blocks within at least one discovery signal and channel (DSCH) transmission window of a set of DSCH transmission windows; and at least one processor operably connected to the at least one transceiver, the at least one processor configured to: determine the set of DSCH transmission windows based on a window periodicity, a window duration, and a window offset; determine the first set of SS/PBCH blocks within a DSCH transmission window of the set of DSCH transmission windows, wherein the first set of SS/PBCH blocks is quasi-co-located (QCLed); and determine the second set of SS/PBCH blocks across at least two DSCH transmission windows, the at least two DSCH transmission windows being different DSCH windows of the set of DSCH transmission windows, wherein the second set of SS/PBCH blocks is QCLed.
12. The BS of claim 8, wherein the at least one transceiver is further configured to transmit the at least one SS/PBCH block based on candidate SS/PBCH block locations within the DSCH transmission window of the set of DSCH transmission windows, and wherein: a number of the candidate SS/PBCH block locations within the DSCH transmission window of the set of DSCH transmission windows is determined based on a sub-carrier spacing (SCS) of the at least one SS/PBCH block; and a maximum number of the candidate SS/PBCH block locations within the DSCH transmission window of the set of DSCH transmission windows is determined a 20 for the SCS of the at least one SS/PBCH block as 30 kHz, and a 10 for the SCS of the at least one SS/PBCH block as 15 kHz.
14. The BS of claim 8, wherein: the first set of SS/PBCH blocks is determined to be QCLed, if first SS/PBCH blocks in the first set of SS/PBCH blocks include a same value of (I mod K); and the second set of SS/PBCH blocks are determined to be QCLed, if second SS/PBCH blocks in the second set of SS/PBCH blocks include a same value of (I mod K) where I is an index of DMRS sequence associated with PBCH of the first SS/PBCH blocks or the second SS/PBCH blocks, and K is determined as one from {1, 2, 4, 8} based on a combination of a first field of subCarrierSpacingCommon and a least significant bit (LSB) of a second field ssb-SubcarrierOffset, wherein the first field and second field being included in a master information block (MIB) of the first and second set of SS/PBCH blocks.

14. The base station of claim 13, wherein the discovery burst transmission window starts from a first symbol of a first slot in a half-frame.

11. The BS of claim 8, wherein the window offset for the DSCH transmission window of the set of DSCH transmission windows is fixed, and the DSCH transmission window of the set of DSCH transmission windows starts from a boundary of half frame.

15. The base station of claim 13, wherein the periodicity of the discovery burst transmission window is determined based on a configured periodicity for the at least one SS/PBCH block.

9. The BS of claim 8, wherein: the at least one processor is further configured to determine the window periodicity for the DSCH transmission window of the set of the DSCH transmission windows as a periodicity of the at least one SS/PBCH block in the DSCH transmission window; and the at least one transceiver does not transmit the at least one SS/PBCH block outside the set of DSCH transmission windows.













Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM  et al (US 2020/0280940 A1, Foreign Priority: August 9, 2018).

Regarding claim 1, KIM  et al (US 2020/0280940 A1) discloses a method performed (fig. 29, fig. 31,  see, the UE receives SS/PBCH block on unlicensed band and performs measurement to obtain timing information, 0164, 0167-0172, 0175) by a terminal in a communication system (fig. 33, see, first wireless device 100 as the UE which includes transceiver 106 coupled to a processor 102 and memory 104, fi. 1 to fig. 34, wireless communication system, section 0751-0762), the method comprising: receiving (see, the UE receives SS/PBCH block index that is related to discovery signal measurement (DMTC) from the base station, section 0172-0174, 0660-0667), from a base station, a configuration for a discovery burst transmission window (see, SS/PBCH block measurement time consideration (SMTC) window duration/DMTC, DRS receives from the station, section 0247, 0249, 0667-0669, 0548-SSB burst sets within a window); and receiving (see, the UE acquires the index of the SS/PBCH block from the base station, section 0513, 0617), from the base station via a shared spectrum (see, the UE that receives from the base station via PDSCH and SS/PBCH bloc transmitted in a band, section 0075-0077,0161-0164, 0179-0180-same band in relation to the SS/PBCH block), at least one synchronization signal/physical broadcast channel (SS/PBCH) block in at least one discovery burst transmission window configured with a periodicity (see, SS/PBCH block measurement time consideration (SMTC) window duration, section 0247, 0249, 0667), wherein SS/PBCH blocks (section 0180-0181-SS/PBCH blocks with index in the half frame) corresponding to a same SS/PBCH block index are quasi co-located (QCLed) (see, SS/PBCH associated with QCLed/QCL-Type for the same SS/PBCH block/SS/PBCH blocks having the same SS/PBCH block index, section 0202, 0207-0208, 0249), and wherein the SS/PBCH block index is determined based on (i) an index of a demodulation reference signal (DMRS) sequence transmitted in a PBCH of a corresponding SS/PBCH block (see, index information in relation SSB and PBCH DMRS/DMRS sequence, section 0617-607-0618, 0621) and (ii) a maximum number of transmitted SS/PBCH blocks in one discovery burst transmission window (see,  the UE detects two SSBs and the PBCH sequences in relation to measurement in  N window, including the UE used up to 16 SSB occasions in the N window section 0643, 0662-0667, Noted: maximum number of beams available for SS/PBCH block transmission within 5 ms/multiple SS/PBCH blocks transmitted, section 0172-0173, 0722-0724-maximm number within an SS/PBCH period).
Regarding claim 2, KIM ‘940 discloses the method of claim 1, wherein the discovery burst transmission window (see, measurement window(DRS, DMTC) from the base station, section 0667) starts from a first symbol of a first slot in a half-frame (see, half-frame in relation to transmission candidate index of SS/PBCH block, section 0713-0724, noted: first symbols in the half-frame, section 0177-0180).
Regarding claim 3, KIM ‘940 discloses the method of claim 1, wherein the periodicity of the discovery burst transmission window is determined based on a configured periodicity for the at least one SS/PBCH block (see, timing information in the measurement signaling (DRS. DMTC)  in relation the SS/PBCH block from which the UE performs measurement, section 0662-0679).
Regarding claim 4, KIM ‘940 discloses the method of claim 1, wherein a SS/PBCH block index associated with the at least one SS/PBCH block received from the base station in at least one discovery burst transmission window is indicated using a bitmap (see, 4-bitmap information to SSB index, PBCH DMRS sequence index in relation to measurement, section 0669-0674).
Regarding claim 5, KIM ‘940 discloses a method performed by a base station (see, the base station which transmits timing information on which measurement is to be performed, section 0671-0673)  in a communication system (fig. 32 to fig. 33, 5G wireless communication system that includes a base station coupled to wireless devices 100, section 0748-0758), the method comprising: transmitting, to a terminal (fig. 33, UE/wireless device 100, section 0751-0762, fig. 29, fig. 31,  see, the UE receives SS/PBCH block on unlicensed band and performs measurement to obtain timing information, 0164, 0167-0172, 0175), a configuration for a discovery burst transmission window (see, SS/PBCH block measurement time consideration (SMTC) window duration/DMTC, DRS receives from the base station, section 0247, 0249, 0667-0669, 0548-SSB burst sets within a window); and transmitting, based on a channel access procedure performed by the base station (see, the base station transmits SS/PBCH to the UE based channel access procedure (CAP), section 0020-0021, 0713), to the terminal via a shared spectrum (see, the UE that receives from the base station via PDSCH and SS/PBCH bloc transmitted in a band, section 0075-0077, 0161-0164, 0179-0180-same band in relation to the SS/PBCH block), at least one synchronization signal/physical broadcast channel (SS/PBCH) block in at least one discovery burst transmission window configured with a periodicity (see, SS/PBCH block measurement time consideration (SMTC) window duration, section 0247, 0249, 0667), wherein SS/PBCH blocks (section 0180-0181-SS/PBCH blocks with index in the half frame corresponding to a same SS/PBCH block index are quasi co-located (QCLed) (see, SS/PBCH associated with QCLed/QCL-Type for the same SS/PBCH block/SS/PBCH blocks having the same SS/PBCG block index, section 0202, 0207-0208), and wherein the SS/PBCH block index is determined based on (i) an index of a demodulation reference signal (DMRS) sequence transmitted in a PBCH of a corresponding SS/PBCH block (see, index information in relation SSB and PBCH DMRS/DMRS sequence, section 0617-607-0618, 0621)  and (ii) a maximum number of transmitted SS/PBCH blocks in one discovery burst transmission window (see,  the UE detects two SSBs and the PBCH sequences in relation to measurement in  N window from the base station, including the UE used up to 16 SSB occasions in the N window section 0643, 0662-0667, Noted: maximum number of available for SS/PBCH block transmission within 5 ms/multiple SS/PBCH blocks transmitted, section 0172-0173, 0722-0724-maximm number within an SS/PBCH period).
Regarding claim 6, KIM ‘940 discloses the method of claim 5, wherein the discovery burst transmission window (see, measurement window(DRS, DMTC) from the base station, section 0667) starts from a first symbol of a first slot in a half-frame (see, half-frame in relation to transmission candidate index of SS/PBCH block, section 0713-0724, noted: first symbols in the half-frame, section 0177-0180).

Regarding claim 7, KIM ‘940 discloses the method of claim 5, wherein the periodicity of the discovery burst transmission window is determined based on a configured periodicity for the at least one SS/PBCH block (see, timing information in the measurement signaling (DRS. DMTC)  in relation the SS/PBCH block from which the UE performs measurement, section 0662-0679).
Regarding claim 8, KIM ‘940 discloses the method of claim 5, wherein a SS/PBCH block index associated with the at least one SS/PBCH block transmitted to the terminal in at least one discovery burst transmission window is indicated using a bitmap (see, 4-bitmap information to SSB index, PBCH DMRS sequence index in relation to measurement, section 0669-0674).
Regarding claim 9, KIM ‘940 discloses a terminal  (fig. 33, UE/wireless device 100, section 0751-0762, fig. 29, fig. 31,  see, the UE receives SS/PBCH block on unlicensed band and performs measurement to obtain timing information, 0164, 0167-0172, 0175)) in a communication system (fig. 33, see, first wireless device 100 as the UE which includes transceiver 106 coupled to a processor 102 and memory 104, fi. 1 to fig. 34, wireless communication system, section 0751-0762), the terminal (fig. 33, fig. 35, UE/wireless device 100, section 0751-0762, 0766-0767) comprising: a controller (fig. 33, fig. 35, control unit 120/processor of the wireless device/UE, section 0751-0762, 0766-0767); and a transceiver (fig. 33, transceiver 106 coupled to the processor 102, section 0751-0762) operably connected to the controller (fig. 33, see, first wireless device 100 as the UE which includes transceiver 106 coupled to a processor 102 and memory 104, fi. 1 to fig. 34, wireless communication system, section 0751-0762), the transceiver configured to: receive, from a base station (see, SS/PBCH block measurement time consideration (SMTC) window duration/DMTC/ DRS receives from the base station, section 0247, 0249, 0667-0669), a configuration for a discovery burst transmission window (see, SS/PBCH block measurement time consideration (SMTC) window duration/DMTC, DRS receives from the station, section 0247, 0249, 0667-0669, 0548-SSB burst sets within a window); and receive, from the base station (see, the UE acquires the index of the SS/PBCH block from the base station, section 0513, 0617), via a shared spectrum (see, the UE that receives from the base station via PDSCH and SS/PBCH bloc transmitted in a band, section 0075-0077,0161-0164, 0179-0180-same band in relation to the SS/PBCH block), at least one synchronization signal/physical broadcast channel (SS/PBCH) block in at least one discovery burst transmission window configured with a periodicity (see, SS/PBCH block measurement time consideration (SMTC) window duration, section 0247, 0249, 0667), wherein SS/PBCH blocks (section 0180-0181-SS/PBCH blocks with index in the half frame corresponding to a same SS/PBCH block index are quasi co-located (QCLed) (see, SS/PBCH block associated with QCLed/QCL-Type for the same SS/PBCH block/SS/PBCH blocks having the same index, section 0202, 0207-0208, 0249), and wherein the SS/PBCH block index is determined based on (i) an index of a demodulation reference signal (DMRS) sequence transmitted in a PBCH of a corresponding SS/PBCH block (see, index information in relation SSB and PBCH DMRS/DMRS sequence, section 0617-607-0618, 0621) and (ii) a maximum number of transmitted SS/PBCH blocks in one discovery burst transmission window (see,  the UE detects two SSBs and the PBCH sequences in relation to measurement in  N window, including the UE used up to 16 SSB occasions in the N window section 0643, 0662-0667, Noted: maximum number  of available for SS/PBCH block transmission within 5 ms/multiple SS/PBCH blocks transmitted, section 0172-0173, 0722-0724-maximm number within an SS/PBCH period).
Regarding claim 10, KIM ‘940 discloses the terminal of claim 9, wherein the discovery burst transmission window (see, measurement window(DRS, DMTC) from the base station, section 0667) starts from a first symbol of a first slot in a half-frame (see, half-frame in relation to transmission candidate index of SS/PBCH block, section 0713-0724, noted: first symbol in the half-frame, section 0177-0180).
Regarding claim 11, KIM ‘940 discloses the terminal of claim 9, wherein the periodicity of the discovery burst transmission window is determined based on a configured periodicity for the at least one SS/PBCH block (see, timing information in the measurement signaling (DRS. DMTC)  in relation the SS/PBCH block from which the UE performs measurement, section 0662-0679).
Regarding claim 12, KIM ‘940 discloses the terminal of claim 9, wherein a SS/PBCH block index associated with the at least one SS/PBCH block received from the base station in at least one discovery burst transmission window is indicated using a bitmap (see, 4-bitmap information to SSB index, PBCH DMRS sequence index in relation to measurement, section 0669-0674).
Regarding claim 13, KIM ‘940 discloses a base station (see, the base station which transmits timing information on which measurement is to be performed, section 0671-0673) in a communication system (fig. 32 to fig. 33, 5G wireless communication system that includes a base station coupled to wireless devices 100, section 0748-0758), the base station comprising: a controller (fig. 33, second wireless device 200 as the base station 200 which  includes processor 202, memory 204 and transceiver 206, section 0752-0758); and a transceiver (fig. 33, transceiver 206 that is coupled to the processor 202, section 0752-0758) operably connected to the controller (fig. 33, transceiver 206 that is coupled to the processor 202, section 0752-0758), the transceiver configured to: transmit, to a terminal (fig. 33, UE/wireless device 100, section 0751-0762, fig. 29, fig. 31,  see, the UE receives SS/PBCH block on unlicensed band and performs measurement to obtain timing information, 0164, 0167-0172, 0175), a configuration for a discovery burst transmission window (see, SS/PBCH block measurement time consideration (SMTC) window duration/DMTC, DRS receives from the base station, section 0247, 0249, 0667-0669, 0548-SSB burst sets within a window); and transmit, based on a channel access procedure performed by the base station (see, the base station transmits SS/PBCH to the UE based channel access procedure (CAP), section 0020-0021, 00515, 713), to the terminal via a shared spectrum (see, the UE that receives from the base station via PDSCH and SS/PBCH bloc transmitted in a band, section 0075-0077, 0161-0164, 0179-0180-same band in relation to the SS/PBCH block), at least one synchronization signal/physical broadcast channel (SS/PBCH) block in at least one discovery burst transmission window configured with a periodicity (see, SS/PBCH block measurement time consideration (SMTC) window duration, section 0247, 0249, 0667); wherein SS/PBCH blocks corresponding to a same SS/PBCH block index are quasi co-located (QCLed) (see, SS/PBCH associated with QCLed/QCL-Type for the same SS/PBCH block/SS/PBCH blocks having the same index, section 0202, 0207-0208, 0249), and wherein the SS/PBCH block index is determined based on (i) an index of a demodulation reference signal (DMRS) sequence transmitted in a PBCH of a corresponding SS/PBCH block (see, index information in relation SSB and PBCH DMRS/DMRS sequence, section 0617-607-0618, 0621) and (ii) a maximum number of transmitted SS/PBCH blocks in one discovery burst transmission window (see,  the UE detects two SSBs and the PBCH sequences in relation to measurement in  N window from the base station, including the UE uses up to 16 SSB occasions in the N window section 0643, 0662-0667, Noted: maximum number available for SS/PBCH block transmission within 5 ms/multiple SS/PBCH blocks transmitted, section 0172-0173, 0722-0724-maximm number within an SS/PBCH period).
Regarding claim 14, KIM ‘940 discloses the base station of claim 13, wherein the discovery burst transmission window (see, measurement window(DRS, DMTC) from the base station, section 0667) starts from a first symbol of a first slot in a half-frame (see, half-frame in relation to transmission candidate index of SS/PBCH block, section 0713-0724, noted: first symbols in the half-frame, section 0177-0180).
Regarding claim 15, KIM ‘940 discloses the base station of claim 13, wherein the periodicity of the discovery burst transmission window is determined based on a configured periodicity for the at least one SS/PBCH block. (see, timing information in the measurement signaling (DRS. DMTC)  in relation the SS/PBCH block from which the UE performs measurement, section 0662-0679).
Regarding claim 16, KIM ‘940 discloses the base station of claim 13, wherein a SS/PBCH block index associated with the at least one SS/PBCH block transmitted to the terminal in at least one discovery burst transmission window is indicated using a bitmap (see, 4-bitmap information to SSB index, PBCH DMRS sequence index in relation to measurement, section 0669-0674).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ALRIKSSON  et al (US 2021/0297968 A1) discloses  determination of timing information from SS/PBCH index blocks based on SS/PBCH block measurement Time Configuration (SMTC) window (section 0036, 0043-0046, 0057-0058, 0086-0103) and the maximum number for the SS/PBCH block index (section 0047).
HUA et al (US 2021/0185694 A1) discloses configuring the UE with SS/PBCH block index and the UE performs radio link monitoring depending on a maximum number of L of candidate SS/PBCH blocks per half frames (section 0019-0020).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473